DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 15 now recite “the surrounding sound in the front direction is smaller than the surrounding sound in the rear direction” in the last lines of each claim. It is unclear how the sound is “smaller,” i.e. if the term is referring to a volume of the font direction sound being smaller than the rear direction, or if the term is referring to the beamforming pattern resulting from the directional sensitivity being higher in the rear direction than the front direction. For the purposes of prior art rejection, the limitation has been interpreted as referring to the volume or sound level of the surrounding sound, as implied by the specification, which uses the term “smaller” to refer to a visual interpretation of sounds in the front direction that are attenuated or turned down so the user can better identify or hear sounds from the rear direction (see figure 1b; pg. 3, lines 17-21; pg. 16, lines 25-30 of the specification as filed). Appropriate correction or clarification is required.
Claims 3-9 and 11-14 are dependent on claim 1 and are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasoning applied to claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 10375506 B1 to Moeller in view of US Patent No 9913022 B2 to Dusan et al. (“Dusan”).
As to claim 1, Moeller discloses a hearing device for audio transmission configured to be worn by a user, the hearing device comprises: a first earphone comprising a first speaker; a second earphone comprising a second speaker (see figure 1; col. 1, lines 53-65); a virtual sound processing unit connected to the first earphone and the second earphone, the virtual sound processing unit is configured for receiving and processing an audio sound signal for generating a virtual audio sound signal, wherein the virtual audio sound signal is forwarded to the first and second speakers, where the virtual audio sound appears to the user as audio sound coming from two virtual speakers in front of the user (see figures 3A-3B; col. 4, lines 6-13; col. 9, lines 23-38); wherein the virtual sound processing unit is configured for generating the virtual audio sound signal forwarded to the first and second speakers by: applying a first left head-related transfer function to a left channel stereo audio sound signal of the received audio sound signal in the first earphone; and applying a first right head-related transfer function to a right channel stereo audio sound signal of the received audio sound signal in the first earphone; and applying a second left head-related transfer function to the left channel stereo audio sound signal of the received audio sound signal in the second earphone; applying a second right head-related transfer function to the right channel stereo audio sound signal of the received audio sound signal in the second earphone (spatialization of left and right audio signals via HRTF; see col. 6, lines 35-50; col. 10, lines 9-11). 
Moeller discloses the use of one or more sensors including microphones for detecting conditions associated with the user and their surroundings (see figure 2; col. 1, lines 7-34; col. 6, lines 16-30) and further discloses receiving sounds from the rear direction (see figure 4A; col. 11, lines 25-44), but does not disclose a first primary microphone for capturing surrounding sounds to provide a first surrounding sound signal; the first primary microphone being arranged in the first earphone for providing a first rear facing sensitivity pattern towards a rear direction; a first secondary microphone for capturing surrounding sounds to provide a second surrounding sound signal; the first secondary microphone being arranged in the second earphone for providing a second rear facing sensitivity pattern towards the rear direction; wherein the hearing device is configured for: transmitting the first surrounding sound signal to the first speaker; and transmitting the second surrounding sound signal to the second speaker; 2a second primary microphone for capturing surrounding sounds; the second primary microphone being arranged in the first earphone; a second secondary microphone for capturing surrounding sounds; the second secondary microphone being arranged in the second earphone; a first beamformer configured for providing the first surrounding sound signal, where the first surrounding sound signal is based on the first primary input signal from the first primary microphone and a second primary input signal from the second primary microphone, for providing the first rear facing sensitivity pattern towards the rear direction; and a second beamformer configured for providing the second surrounding sound signal, where the second surrounding sound signal is based on the first secondary input signal from the first secondary microphone and a second secondary input signal from the second secondary microphone, for providing the second rear facing sensitivity pattern towards the rear direction, nor wherein the surrounding sound, for the user, is attenuated from the front direction compared to the surrounding sound from the rear direction by having a higher directional sensitivity in the rear direction than the front direction such that the surrounding sound in the front direction is smaller than the surrounding sound in the rear direction.  
Dusan discloses a similar hearing device, and further discloses the use of a plurality of microphones in each earpiece, with at least two rear microphones in each earpiece being used to generate directional beam patterns in each earpiece via beamforming (see figures 1-3; col. 4, lines 43-67), the directional beam patterns being used for directional sound perception and being directed rearward or opposite the user’s mouth to capture ambient noise and provide nulls in other directions to reduce unwanted sounds, thereby providing ambient noise signals with little contamination from sounds in the front direction (see figure 1; col. 4, lines 65-67; col. 5, lines 1-2; col. 6, lines 38-46; col. 8, lines 50-61; col. 9, lines 2-9). 
Moeller and Dusan are analogous art because they are both drawn to hearing devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a plurality of microphones and beamforming operations as taught by Dusan in the device as taught by Moeller. The motivation being to enhance directional sounds from the rear direction by steering a beam or pattern to said direction and reducing noise from other directions (Dusan col. 6, lines 38-46). 
As to claim 3, Moeller in view of Dusan further discloses wherein the hearing device comprises a head tracking sensor comprising an accelerometer, a magnetometer and a gyroscope (Moeller figure 2; col. 8, lines 16-23).  
As to claim 4, Moeller in view of Dusan further discloses wherein the hearing device is configured for compensating for the user's fast/natural head movements measured by the head tracking sensor, by providing that the two virtual speakers appear to be in a steady position in space (Moeller figures 3A-3B and 4A-4B).  
As to claim 5, Moeller in view of Dusan further discloses wherein the hearing device compensates for the user's fast/natural head movements by ensuring a latency of the virtual speakers of less about 50 ms (Moeller col. 10, lines 35-59).  
As to claim 6, Moeller in view of Dusan further discloses wherein the hearing device is configured for providing a rubber band effect to the virtual speakers for providing that the virtual speakers gradually shift position, when the user performs real turns other than fast/natural head movements (Moeller col. 3, lines 28-42; col. 4, lines 34-51).  
As to claim 7, Moeller in view of Dusan further discloses wherein the hearing device provides the rubber band effect by applying a time constant to the head tracking sensor of about 5-10 seconds (Moeller col. 3, lines 28-42; col. 4, lines 34-51).  
As to claim 14, Moeller in view of Dusan further discloses wherein the hearing device is configured to be connected with an electronic device, wherein the audio sound signals is transmitted from the electronic device, and wherein the audio sound signals and/or the surrounding sound signals is configured to be set/controlled by the user via a user interface (Moeller figures 1-2; col. 7, lines 7-20).  
As to claim 15, Moeller discloses a method in a hearing device for audio transmission, where the hearing device is configured to be worn by a user (see figure 1; col. 1, lines 53-65), the method comprises: receiving an audio sound signal in a virtual sound processing unit; processing the audio sound signal in the virtual sound processing unit for generating a virtual audio sound signal; forwarding the virtual audio sound signal to a first speaker and a second speaker, the first and the second speaker being connected to the virtual sound processing unit, where the virtual audio sound appears to the user as audio sound coming from two virtual speakers in front of the user (see figures 3A-3B; col. 4, lines 6-13; col. 9, lines 23-38).
Moeller discloses the use of one or more sensors including microphones for detecting conditions associated with the user and their surroundings (see figure 2; col. 1, lines 7-34; col. 6, lines 16-30) and further discloses receiving sounds from the rear direction (see figure 4A; col. 11, lines 25-44), but does not disclose wherein the method further comprises: capturing surrounding sounds by a first primary microphone to provide a first surrounding sound signal based on a first primary input signal from the first primary 6microphone; the first primary microphone being arranged in a first earphone for providing a first rear facing sensitivity pattern towards a rear direction; capturing surrounding sounds by a first secondary microphone to provide a second surrounding sound signal based on a first secondary input signal from the first secondary microphone; the first secondary microphone being arranged in a second earphone for providing a second rear facing sensitivity pattern towards the rear direction; wherein the method comprises: transmitting the first surrounding sound signal to the first speaker; transmitting the second surrounding sound signal to the second speaker; and attenuating, for the user, the surrounding sound from the front direction compared to the surrounding sound from the rear direction by having a higher directional sensitivity in the rear direction than the front direction such that the surrounding sound in the front direction is smaller than the surrounding sound in the rear direction.  
Dusan discloses a similar hearing device, and further discloses the use of a plurality of microphones in each earpiece, with at least two rear microphones in each earpiece being used to generate directional beam patterns in each earpiece via beamforming (see figures 1-3; col. 4, lines 43-67), the directional beam patterns being used for directional sound perception and being directed rearward or opposite the user’s mouth to capture ambient noise and provide nulls in other directions to reduce unwanted sounds, thereby providing ambient noise signals with little contamination from sounds in the front direction (see figure 1; col. 4, lines 65-67; col. 5, lines 1-2; col. 6, lines 38-46; col. 8, lines 50-61; col. 9, lines 2-9). 
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a plurality of microphones and beamforming operations as taught by Dusan in the method as taught by Moeller. The motivation being to enhance directional sounds from the rear direction by steering a beam or pattern to said direction and reducing noise from other directions (Dusan col. 6, lines 38-46).

8.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Dusan, and further in view of US Patent Pub No 2013/0243214 A1 to Penketh et al. (“Penketh”).
As to claim 8, Moeller in view of Dusan discloses the hearing device according to Claim 7.
Moeller in view of Dusan does not disclose wherein the hearing device comprises a high pass filter for filtering out environment noise, including frequencies below 500 Hz.  
Penketh discloses a similar hearing device, and further discloses the use of a high pass filter with controllable cut-off frequency for filtering ambient noise (see Abstract; pg. 2, ¶ 0046; pg. 5, ¶ 0086).
Moeller in view of Dusan and Penketh are analogous art because they are drawn to hearing devices.
It would have been obvious before the effective filing date of the claimed invention to incorporate the use of a high pass filter as taught by Penketh in the hearing device as taught by Moeller in view of Dusan. The motivation would have been to reduce audible effects and other ambient noise like wind affecting the microphone signal (Penketh pg. 2, ¶ 0046).
As to claim 9, Moeller in view of Dusan and Penketh further discloses wherein the first primary microphone and/or the first secondary microphone is/are an omnidirectional microphone or a directional microphone (Dusan col. 6, lines 38-46).  

9.	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Dusan, and further in view of US Patent Pub No 2018/0324514 A1 to Dusan (“Dusan ‘514”).
As to claim 11, Moeller in view of Dusan discloses the hearing device according to Claim 1.
Moeller in view of Dusan does not expressly disclose wherein the hearing device further comprises: a third primary microphone and a fourth primary microphone for capturing surrounding sounds; the third primary microphone and the fourth primary microphone being arranged in the first earphone; a third secondary microphone and a fourth secondary microphone for capturing surrounding sounds; the third secondary microphone and the fourth secondary microphone being arranged in the second earphone; wherein the first surrounding sound signal provided by the first beamformer is further based on a third primary input signal from the third primary microphone and a fourth primary input signal from the fourth primary microphone, for providing the first rear facing sensitivity pattern towards the rear direction; and wherein the second surrounding sound signal provided by the second beamformer is further based on a third secondary input signal from the third secondary microphone and a fourth secondary input signal from the fourth secondary microphone, for providing the second rear facing sensitivity pattern towards the rear direction. 
However the use of additional third and fourth microphones for beamforming is known in the art, as taught by Dusan ‘514, which discloses a similar hearing device, and further teaches the use of multiple microphones in each earpiece for beamforming operations (see figures 1-2 and 7). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select when configuring the earpieces with beamforming operations, the motivation being to provide microphones at various locations within each earpiece and enable sufficient audio or noise pickup for beamforming operations (Dusan ‘514 pg. 2, ¶ 0023, ¶ 0029).
As to claim 12, Moeller in view of Dusan and Dusan ‘514 further discloses wherein the first primary microphone and/or the second primary microphone and/or the third primary microphone and/or the fourth primary microphone point rearwards for providing the first rear facing sensitivity pattern towards the rear direction (Dusan figures 1-2; Dusan ‘514 figures 1-3).
As to claim 13, Moeller in view of Dusan and Dusan ‘514 further discloses wherein the first primary microphone and/or the second primary microphone and/or the third primary microphone and/or the fourth primary microphone are arranged with a distance in a horizontal direction in the first earphone (Dusan figure 2; Dusan ‘514 figures 1-3). 

Response to Arguments
10.	Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 15, Applicant argues that “Dusan only teaches providing directional sound reception and providing nulls in other directions, but fails to disclose or suggest the features of claim 1.” Regarding the beamforming patterns illustrated in figure 1 of Dusan, Applicant argues “the left pattern is oblique and has a high sensitivity in the direction of the user’s mouth, and the pattern to the right is vertical and has a high sensitivity vertically and lower sensitivity horizontally,” therefore “there is no teaching or suggestion in Dusan that there is higher directional sensitivity in the rear direction than the front direction such that the surrounding sound in the front direction is smaller than the surrounding sound in the rear direction, as recited in claim 1.” Applicant further argues that “such a modification of the teachings of Dusan would have improperly changed the principle operation of Dusan, since such a modification would have changed how the voice sound quality is improved as taught in Dusan, which uses directional sound reception.”
Examiner respectfully disagrees. As previously noted, Moeller discloses the hearing device and virtual sound processing unit for providing virtual sound in front of the user as claimed. Moeller further teaches the device being configured to maintain spatial awareness of the user’s environment, and doing so via the use of one or more sensors including microphones for detecting conditions associated with the user and their surroundings (see figure 2; col. 1, lines 7-34; col. 6, lines 16-30). Moeller further discloses receiving sounds from the rear direction as an example of detecting conditions around the user (see figure 4A; col. 11, lines 25-44), but does not expand on the specific microphone arrangements and how they are configured to detect conditions surrounding the user, therefore it does not disclose at least two microphones in each earpiece for capturing sounds and providing rear facing sensitivity patterns via the use of beamformers, as recited in the claim. 
Dusan is therefore relied upon for teaching a similar hearing system with left and right speakers in left and right earpieces, and further disclosing the use of a plurality of microphones in each earpiece, with at least two rear microphones in each earpiece being used to generate directional beam patterns via beamforming (see figures 1-3; col. 4, lines 43-67). Dusan further teaches the directional beams being directed rearward to capture ambient noise and provide nulls in other directions, so the sound capture is focused on the rear direction and is reduced or not captured from other directions, effectively attenuating sounds from other directions (see figure 1; col. 4, lines 65-67; col. 5, lines 1-2; col. 6, lines 38-46). Figure 1 discloses an example of the beamforming patterns, including a pattern where the beam or high sensitivity element of the pattern is directed to the front and toward the user’s mouth (left pattern, see figure 1), but is not limiting on the beamformer pattern directions. That is, Dusan discloses other patterns can be created that are not shown in figure 1, and specifically discloses an example where a beamformer pattern can be used to capture ambient sounds by providing the beamforming pattern in the opposite direction of the user’s mouth (i.e. rearward) to provide ambient noise signals with little contamination from sounds in the front direction (see col. 8, lines 50-61; col. 9, lines 2-9). 
Regarding Applicant’s argument that modifying Dusan “would have improperly changed the principle operation of Dusan,” it is noted that the rejection is based on the teachings of Moeller as modified by the teachings of Dusan regarding the use of multiple microphones to enable directional sound reception via beamformer elements, not the modification of Dusan as argued by Applicant. Examiner respectfully maintains it would have been obvious to provide beamforming for capturing ambient sounds in a rearward direction as taught by Dusan in the device as taught by Moeller, which already teaches the use of microphones as a way to detect surrounding conditions, and particularly for detecting ambient sounds in the rear direction of the user, the motivation being to provide enhanced rear sounds by steering a beam or pattern to a desired direction, in this case the rear direction, and reducing noise from other directions (Dusan col. 6, lines 38-46).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652